— Appeals by defendant (1) from a judgment of the Supreme Court, Kings County (Felig, J.), rendered December 7, 1979, convicting him of robbery in the second degree, after a nonjury trial, and imposing sentence, and (2) by permission, from an order of the same court (Booth, J.), entered June 29, 1981, denying his motion pursuant to CPL 440.10 to vacate the judgment of conviction. The appeal from the judgment brings up for review the denial, after a hearing, of defendant’s motion to suppress his statements. Case remitted to the Supreme Court, Kings County, to hear and report on whether the police, at the time of questioning the defendant, knew that there was an unrelated charge pending against him or knew that he was represented by counsel on such a pending unrelated charge (see People u Fuschino, 59 NY2d 91; People v Smith, 54 NY2d 954; People v Bartolomeo, 53 NY2d 225), and appeals held in abeyance in the interim. Criminal Term shall file its report with all convenient speed. Gibbons, J. P., Thompson, Niehoff and Rubin, JJ., concur.